Exhibit 10.5
FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of June 30, 2009 (provided, that the
provisions of Section 5 shall be effective as of the date provided therein), by
and among DELEK REFINING, LTD. (individually and, in its capacity as the
representative of the other Borrowers pursuant to Section 2.27 of the Credit
Agreement (as hereafter defined), “Delek Refining”), a Texas limited
partnership; and DELEK PIPELINE TEXAS, INC. (“Delek Pipeline”), a Texas
corporation; (Delek Refining and Delek Pipeline being referred to jointly as the
“Borrowers,” and individually as a “Borrower”); various financial institutions
(“Lenders”); SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”), as
swingline lender (the “Swingline Lender”), and in its capacity as collateral
agent for the Lenders (the “Collateral Agent”; the Administrative Agent and
Collateral Agent are each hereafter referred to from time to time individually
as an “Agent” and jointly as “Agents”).
Recitals:
     Borrowers, Lenders and Agents are parties to a certain Second Amended and
Restated Credit Agreement, dated October 13, 2006, as amended as of December 15,
2008, January 30, 2009, February 13, 2009 and February 18, 2009 (as at any time
further amended, restated or otherwise modified, the “Credit Agreement”),
pursuant to which Lenders have made certain revolving credit loans and other
extensions of credit to Borrowers.
     The Administrative Agent, the Lenders signatory hereto and the Borrowers
desire to amend the Credit Agreement as set forth hereinafter.
     NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
     1. Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Credit Agreement.
     2. Amendment to Definition. The definition indicated of “Issuing Bank” is
hereby amended and restated to provide as follows:
     “Issuing Bank” shall mean SunTrust Bank or Wachovia Bank, National
Association, and any other Lender designated as an Issuing Bank in accordance
with the provisions of Section 2.23(k), in each case in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.23(m). An Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Banks” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.
     3. Amendment to Section 2.23. Section 2.23 is hereby amended by adding
thereto the following clauses:

 



--------------------------------------------------------------------------------



 



     (k) Additional Issuing Banks. The Borrowers may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this clause (k) shall be deemed to be
an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Banks and such
Lender in their capacities as Issuing Banks.
     (l) Reporting by Issuing Banks to the Administrative Agent. Each Issuing
Bank shall deliver to the Administrative Agent (i) as of the last day of each
month and otherwise upon request of the Administrative Agent, a certificate
identifying the Letters of Credit outstanding by such Issuing Bank, the amount
and expiration date of each such Letter of Credit, the beneficiary thereof and
any other information reasonably requested by the Administrative Agent with
respect to such Letters of Credit, and (ii) concurrently therewith, (x) notice
of the issuance of a Letter or Credit by such Issuing Bank, (y) notice of the
amount of each draw under any such Letter of Credit and (z) notice of the
termination or cancellation of any such Letter of Credit.
     (m) Resignation or Replacement of an Issuing Bank. An Issuing Bank may
resign at any time by giving 30 days’ prior written notice to the Administrative
Agent, the Borrowers and the Lenders, and an Issuing Bank may be replaced at any
time by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank, if any. The Administrative
Agent shall notify the Lenders of any such resignation or replacement of an
Issuing Bank, as the case may be. The notice of resignation of an Issuing Bank
shall not affect or impair any Letter of Credit previously issued by such
Issuing Bank.
     4. Ratification and Reaffirmation. Each Borrower hereby ratifies and
reaffirms the Obligations, each of the Loan Documents and all of such Borrower’s
covenants, duties, indebtedness and liabilities under the Loan Documents, in
each case as amended hereby.
     5. Acknowledgments and Stipulations. Each Borrower acknowledges and
stipulates that the Credit Agreement and the other Loan Documents executed by
Borrowers are legal, valid and binding obligations of Borrowers that are
enforceable against Borrowers in accordance with the terms thereof; all of the
Obligations are owing and payable without defense, offset or counterclaim (and
to the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by each Borrower); and the security interests
and liens granted by Borrowers in favor of Administrative Agent, for the benefit
of itself and Lenders, are duly perfected, first priority security interests and
liens to the extent provided therein.
     6. Representations and Warranties. Each Borrower represents and warrants to
Agents and Lenders, to induce Agents and Lenders to enter into this Amendment,
that (a) no Default or Event of Default exists on the date hereof; (b) the
execution, delivery and performance of this Amendment have been duly authorized
by all requisite company action on the part of each Borrower and this Amendment
has been duly executed and delivered by each Borrower; and (c) all of the
representations and warranties made by Borrowers in the Credit Agreement are
true and correct, in all material respects, on and as of the date hereof, except
those representations and warranties made as of a specific date in which such
case

- 2 -



--------------------------------------------------------------------------------



 



such representations and warranties were true and correct as of such date.
     7. Reference to Credit Agreement. Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement,” “hereunder,” or
words of like import shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.
     8. Breach of Amendment. This Amendment shall be part of the Credit
Agreement and a breach of any representation, warranty or covenant herein shall
constitute an Event of Default (following the expiration of any applicable cure
period).
     9. Conditions Precedent. The effectiveness of the provisions contained in
this Amendment are subject to the Administrative Agent’s receipt of this
Amendment duly executed by the parties hereto.
     10. Expenses of the Administrative Agent. Borrowers agree to pay all costs
and expenses incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and any other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the reasonable costs and
fees of Agent’s legal counsel and any taxes or expenses associated with or
incurred in connection with any instrument or agreement referred to herein or
contemplated hereby.
     11. Miscellaneous. This Amendment shall be effective upon acceptance by the
Administrative Agent and Lenders, whereupon the same shall be governed by and
construed in accordance with the internal laws of the State of Georgia. This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. This Amendment may be executed in
any number of counterparts and by different parties to this Amendment on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto. Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto.
     12. No Novation, etc. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Credit Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.
     13. Further Assurances. Each Borrower agrees to take such further actions
as the Administrative Agent shall reasonably request from time to time in
connection herewith to evidence or give effect to the amendments set forth
herein or any of the transactions contemplated hereby.

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers on the date first written above.

                  DELEK REFINING, LTD.           By: DELEK US REFINING GP, LLC  
      Title: General Partner    
 
           
 
  By   /s/ Gregory A. Intemann
 
Name: Gregory A. Intemann    
 
      Title: Treasurer    
 
           
 
  By   /s/ Joane Walker    
 
           
 
      Name: Joane Walker    
 
      Title: VP — CAO    
 
                DELEK PIPELINE TEXAS, INC.    
 
           
 
  By   /s/ Gregory A. Intemann    
 
           
 
      Name: Gregory A. Intemann    
 
      Title: Treasurer    
 
           
 
  By   /s/ Joane Walker    
 
           
 
      Name: Joane Walker    
 
      Title: VP — CAO    

[Signatures continue on following page]

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as Administrative Agent, as
Issuing Bank, as Swingline Lender and as a Lender
      By:   /s/ Brian O’Fallon         Brian O’Fallon, Director             

[Signatures continue on following page]

 